Citation Nr: 1731837	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an unspecified depressive disorder, including as secondary to service connected diabetes mellitus and post-stroke. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Army from November 1996 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The most probative evidence shows that the Veteran's unspecified depressive disorder was neither incurred in, nor due to service, nor caused by her service connected diabetes mellitus or post-stroke disability. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an unspecified depressive disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent VCAA letters to the Veteran in August 2009 and April 2010, she was afforded VA examinations in May 2013 and October 2016, and her in-service and post-service medical records were obtained. The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate her claim, and the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met. 

II. Service Connection

The Veteran contends that she has a mental disorder that is due to service, including as secondary to her service connected diabetes mellitus or post-stroke disability. In order to establish service connection for an acquired psychiatric disorder other than PTSD, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Additionally, a disability that is proximately due to, or the result of, a service connected disease or injury shall be service connected. 38 C.F.R. § 3.310. Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). Ultimately, it is the Veteran's burden "to present and support a claim for benefits under laws administered by the Secretary." See 38 U.S.C. § 5107(a).

The record shows that the Veteran suffers from unspecified depressive disorder, per the latest VA examination. While the Veteran submitted a private medical report dated January 2015 from a counselor with the initials C.C. indicating a diagnosis of major depressive disorder and anxiety disorder, the Board finds it is entitled to little, if any, probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that it is the Board's duty to analyze conflicting medical evidence and determine which of the competing medical opinions is more probative). Dr. C is not a licensed psychologist. He is a licensed counselor and his report does not contain adequate information to justify the diagnoses or his conclusions about functionality. Furthermore, a Global Assessment of Functioning (GAF) score of 38 was provided.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

The score of 38 is in stark contrast to the medical evidence of record. Indeed, the October 2016 VA examiner indicated that the Veteran's symptoms in face resulted in occupational and social impairment due to mild or transient symptoms - there was no indication of symptoms as severe as impairment in reality testing or communication. In addition, there is no evidence of "major impairment" in areas such as family life or judgment.  It was noted by the examiner that the Veteran had lived with her fiancé for over three years and contacted relatives and friends daily on Facebook.  Although the examiner need not review the entire claims file prior to providing an opinion, an adequate examination requires that the examiner providing the report or opinion is fully cognizant of pertinent facts from the Veteran's history. Nieves-Rodriguez, 22 Vet. App. at 301. In this regard, Dr. C's report indicates that he was not fully aware of the pertinent facts from the Veteran's medical history, including multiple negative depression screenings and prior inconsistent statements. As a result, Dr. C's medical opinion is entitled to little  probative weight. 

Since the Veteran has a current mental disorder, the remaining questions are whether her mental disorder is related to service or the service connected diabetes or stroke disability. After reviewing the evidence of record, the Board finds that a preponderance of this evidence demonstrates that it is not. 

The Veteran's service treatment records are negative for treatment for or a diagnosis of a mental disorder during service. A February 18, 2005, new patient treatment record indicates that the Veteran was free of mental health complaints or treatment, and a depression and post-traumatic stress disorder (PTSD) screen was negative. Subsequent primary care follow-up visits through October 16, 2009, were silent for mental health symptoms or treatment, and depression/PTSD screenings in March 2006, May 2007, June 2008, and October 2009 were all negative. While other post-service medical records show treatment for depression, they do not include any evidence of the medical nexus to the Veteran's service connected disabilities.

The Veteran was afforded a VA examination in May 2013 to help substantiate her claim. During the May 2013 VA examination, the Veteran reported that her depression started during service, but she did not bother to report her problems or seek treatment because of her security clearance. The VA examiner confirmed a diagnosis of depressive disorder, however, after reviewing the claims file and pertinent records, the examiner determined that the Veteran's inconsistent and contradictory statements made it impossible to determine when the depression began and whether it was linked to the service connected diabetes.

Thereafter, the Veteran was afforded another VA examination in October 2016, which resulted in a diagnosis of unspecified depressive disorder.  The examiner explained that the Veteran's symptoms are mild, with the primary symptom of not wanting to get out of bed. The VA examiner noted that the Veteran had a pattern of poor medication compliance and was off anti-depressants during the two months prior to the examination. And while her mood briefly worsened after her stroke, it resolved to a point of not requiring any medical intervention. 

Like the May 2013 examiner, the October 2016 examiner questioned the credibility of the Veteran's statements. For example, the Veteran claimed that she was started on Cymbalta (prescription treatment for mental disorder) in 2004, however, the records showed that it was started in 2007 and there is no record of mental health treatment until 2007. Additionally, the Veteran reported attempting suicide in 2004, but she consistently denied any suicide attempts or suicidal ideation in every other available record, including the 24 hour crisis line and the May 2013 VA examination. Given the significant contradictions and credibility concerns, the VA examiner concluded that there was no evidence of a medical nexus between the Veteran's psychiatric disorder and her service or her service connected stroke or diabetes. 

Based on the foregoing, service connection is not warranted. While the evidence shows that the Veteran has a current diagnosis of unspecified depressive disorder, the probative evidence of record demonstrates that it is not related to the Veteran's service or her service connected diabetes or stroke. See Nieves-Rodriguez, 22 Vet. App. at 295 (stating that the Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision). The Board considered the Veteran's lay statements; however, the Veteran lacks the requisite knowledge, training or expertise to render an etiological opinion about the cause of her mental disorder. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

The Board also considered the Veteran's assertion of onset during service, but finds it is unworthy of credence. The Veteran's self-report of medical history is inconsistent with the medical evidence of record, and the timing of her recent statements regarding an alleged suicide attempt in 2004, despite significant evidence to the contrary, is also suspicious of an attempt to create a temporal link to service. See Caluza v. Brown, 7 Vet. App. 498 (1995) (stating that factors to consider when assessing the credibility of lay evidence include self-interest or bias, malingering, internal consistency, and consistency with other evidence); see also Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other evidence). Lastly, the Board cannot ignore the fact that the Veteran did not submit a claim for depression until 2009, despite submitting claims for other medical issues beginning in 2004. For these reasons, the Board finds that the Veteran's statements are not credible. As such, there is no competent and probative evidence linking the Veteran's depression to service or to her service connected diabetes and post-stroke disability. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Accordingly, the claim for entitlement to service connection for depression is denied


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


